                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                               NORTHERN DIVISION

JOSEPH WOODARD, individually,
and on behalf of himself and other
similarly situated current and former
employees,

       Plaintiff,
                                                              NO. _____________________
             v.
                                                              FLSA Opt-In Collective Action
US FOODS, INC.,                                               JURY TRIAL DEMAND
a Delaware Corporation,

       Defendant.


                    ORIGINAL COLLECTIVE ACTION COMPLAINT


       Plaintiff Joseph Woodard (“Plaintiff”), individually, and on behalf of himself and all other

similarly situated current and former delivery drivers of US Foods, Inc. (“Defendant”) brings this

collective action against Defendant and alleges as follows:

                                      I. INTRODUCTION

1.     This lawsuit is brought against Defendant as a collective action under the Fair Labor

       Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., to recover unpaid overtime

       compensation and other damages owed to Plaintiff and other similarly situated current and

       former delivery drivers of Defendant, as defined herein.

2.     At all times material to this Collective Action, Plaintiff and those similarly situated worked

       for Defendant as delivery drivers, and were not compensated for hours worked over forty

       (40) per week within weekly pay periods at the applicable FLSA overtime rates of pay

       during the relevant statutory period.


                                                 1

Case 3:20-cv-00452-CLC-DCP Document 1 Filed 10/26/20 Page 1 of 10 PageID #: 1
                                II. JURISDICTION AND VENUE

3.      The FLSA authorizes court actions by private parties to recover damages for violations of

         the FLSA’s wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claims are based

         on 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

4.       Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c) because Plaintiff

         was employed by Defendant in this district and performed work for Defendant in this

         district at all times relevant to this action. Moreover, Defendant regularly conducted and

         continues to conduct business in this district, and has engaged, and continues to engage, in

         FLSA violations alleged herein in this district during all material times in this cause.

                                   III. CLASS DESCRIPTIONS

5.       Plaintiff, pursuant to 29 U.S.C § 216 (b) of the FLSA, brings this action on behalf of

         himself and the following similarly situated class of employees who worked for Defendant

         on a weekly basis as delivery drivers, as follows:

             All current and former employees of Defendant who worked as delivery
             drivers anywhere in the United states and who were not compensated at a
             rate of one and one-half times their regular hourly rate of pay for all hour
             worked over forty (40) within weekly pay periods during the applicable
             limitation’s period covered by this Complaint (i.e. two years for FLSA
             violations and, three years for willful FLSA violations) up to and including
             the date of final judgment in this matter, and who are the Named Plaintiffs
             and those who elect to opt-in to this action pursuant to the FLSA, 29
             U.S.C. § 216(b). (Collectively, “class members”). 1




1
    Plaintiff reserves the right to modify or amend the Class Description upon newly discovered
    information gathered through the discovery process.
                                                   2

Case 3:20-cv-00452-CLC-DCP Document 1 Filed 10/26/20 Page 2 of 10 PageID #: 2
                                        IV. PARTIES

6.    Plaintiff was employed by Defendant as a delivery driver within this district during the

      applicable statutory limitations’ period. Plaintiff Woodard’s Consent to Join this Collective

      Action is attached hereto as Exhibit A.

7.    Defendant US Foods, Inc. is a Delaware corporation with its principal office located at

      9399 W. Higgins Road, Building 100, Rosemont, Illinois 60018-4910 and has been

      Plaintiff Woodard’s “employer” as that term is defined under the FLSA during all times

      material to this action. Defendant US Foods, Inc., can be served process through its

      registered agent: Corporation Service Company, 2908 Poston Ave., Nashville, TN 37203-

      1312.

                                     V. ALLEGATIONS

10.    Defendant US Foods, Inc. distributes food and related items to more than 250,000

       customers across the United States with approximately $24 billion in annual sales.

11.    Defendant has a mixture of larger trucks and smaller vehicles in which it transports food

       and related products to customers within and outside the State of Tennessee. This fleet

       consists of tractor/trailer trucks with a gross vehicle weight rating (“GVWR”) in excess

       of five (5) tons and smaller vehicles with a GVWR of less than five (5) tons. All employees

       classified as delivery drivers of Defendant are trained and expected to drive, and do

       routinely drive, both tractor/trailer trucks and smaller vehicles to customers from and to

       the State of Tennessee in the transportation of food and related items.

8.    Plaintiff and similarly situated delivery drivers routinely worked in excess of forty (40)

      hours per week within weekly pay periods during all times material to this collective action.




                                                3

Case 3:20-cv-00452-CLC-DCP Document 1 Filed 10/26/20 Page 3 of 10 PageID #: 3
9.     However, Plaintiff and similarly situated delivery drivers were only paid a “day-rate” for

      all hours worked per day within weekly pay periods during all times material to this action,

      whether such hours included hours in excess of forty (40) per week or not.

10.   Since Plaintiff and similarly situated delivery drivers were expected to drive smaller

      vehicles as part of their job duties, and did drive such smaller vehicles, with a GVWR less

      than five (5) tons in the transportation of Defendant’s food and related items that affected

      interstate commerce, within weekly pay periods during all times material, they were not

      exempt from the payment of overtime compensation for all hours worked in excess of forty

      (40) per week at the applicable FLSA overtime rate of pay during the relevant statutory

      period herein.

11.   Therefore, Plaintiff and similarly situated delivery drivers are entitled to receive from

      Defendant unpaid compensation for all hours worked in excess of forty (40) hours per week

      at one and one-half times their regular hourly rate of pay within weekly pay periods during

      the relevant statutory limitations’ period to this action.

12.   The unpaid overtime claims of Plaintiff and other similarly situated delivery drivers are

      unified through a common theory of Defendant’s FLSA violations.

13.   Defendant has been the “employer” of the Plaintiff and those similarly situated within the

      meaning of 29 U.S.C. § 203(d), during all times relevant to this Original Collective Action

      Complaint.

14.   Defendant employed Plaintiff and those similarly situated and was responsible for

      establishing and administering pay policies and practices, including pay classifications and

      overtime pay rates during all times relevant to this Collective Action.




                                                 4

Case 3:20-cv-00452-CLC-DCP Document 1 Filed 10/26/20 Page 4 of 10 PageID #: 4
15.   Plaintiff and those similarly situated have been “employees” of Defendant as defined by

      Section 203(e)(1) of the FLSA, and worked for Defendant within the territory of the United

      States within three (3) years preceding the filing of this lawsuit during all times material to

      this Original Collective Action Complaint.

16.   Defendant has been an enterprise engaged in commerce and in the production of goods for

      commerce as defined by Section 203(s)(1) of the FLSA, with annual revenue in excess of

      $500,000.00 during all times material to this Collective Action.

17.   At all times material to this action, Defendant has been subject to the pay requirements of

      the FLSA because it is an enterprise in interstate commerce and in the production of goods

      in interstate commerce, and their employees have been engaged in interstate commerce.

18.   Defendant failed to record all hours worked (including overtime hours worked) of Plaintiff

      and similarly situated delivery drivers and thus failed to keep proper time and payroll

      records as required by the FLSA.

19.   Defendant is unable to bear their burden of showing Plaintiff and similarly situated delivery

      drivers have been within any of the FLSA overtime exemptions.

20.   Defendant’s failure to pay Plaintiff and similarly situated delivery drivers all overtime

      compensation due them, as required by the FLSA, was willful and with reckless disregard

      of the FLSA overtime compensation requirements.

21.    Defendant’s failure to pay Plaintiff and similarly situated delivery drivers all overtime

      compensation due them, as required by the FLSA, was not on a good faith basis.

22.   The net effect of Defendant’s aforementioned common plan, policy, and practice of failing

      to pay them for all hours worked in excess of forty (40) per week at the applicable FLSA

      overtime compensation rate of pay, was a scheme to save on payroll costs and payroll taxes



                                                5

Case 3:20-cv-00452-CLC-DCP Document 1 Filed 10/26/20 Page 5 of 10 PageID #: 5
      for which Defendant has enjoyed ill gained profits at the expense of Plaintiff and those

      similarly situated.

23.   Although at this stage Plaintiff is unable to state the exact amount owed to him and to

      similarly situated delivery drivers, he believes such information will become available

      during the course of discovery. However, when an employer fails to keep complete and

      accurate time records, employees may establish the hours worked solely by their testimony

      and the burden of proof of overcoming such testimony shifts to the employer.

                       VI. COLLECTIVE ACTION ALLEGATIONS

24.   Plaintiff brings this action on behalf of himself and the class as a collective action pursuant

      to the FLSA, 29 U.S.C. §§ 206, 207, and 216(b).

25.   Plaintiff’s claims under the FLSA may be pursued by those who opt-in to this cause of

      action under 29 U.S.C. § 216(b).

26.   The members of the class are so numerous that joinder of all other members of the

      respective classes is impracticable. While the exact number of the members of the class is

      unknown to Plaintiff at this time, and can only be ascertained through applicable discovery,

      Plaintiff believes there are several hundred individuals in the putative class.

27.   Plaintiff and class members are similarly situated in that Defendant had a common plan,

      policy and practice of depriving them of one and one-half times their regular hourly rate of

      pay for all hours worked over forty (40) per week within weekly pay period during all times

      material to this collective action.

28.   The unpaid overtime claims of the class are united through a common theory of

      Defendant’s FLSA statutory violations.




                                                6

Case 3:20-cv-00452-CLC-DCP Document 1 Filed 10/26/20 Page 6 of 10 PageID #: 6
29.   Common questions of law and fact exist as to the respective classes which predominate

      over any questions only affecting other members of the classes individually and include,

      but are not limited to, the following:


         •   Whether Plaintiff and other members of the class were paid for all hours worked
             within weekly pay periods during all times material.

         •   Whether Defendant failed to pay Plaintiff and class members all the overtime
             compensation due to them for all the hours worked in excess of forty (40) hours per
             week within weekly pay period during all times relevant;

         •   The correct statutes of limitations for the claims of Plaintiff and members of the
             class;

         •   Whether Plaintiff and members of the class are entitled to damages, including, but
             not limited to liquidated damages, and the measure of the damages; and

         •   Whether Defendant is liable to Plaintiff and class members for interest, attorneys’
             interest, fees, and costs.

30.   Plaintiff will fairly and adequately protect the interests of the class as his interests are

      aligned with those of the members of the class. Plaintiff has no interests adverse to the

      respective class members, and Plaintiff has retained competent counsel who are

      experienced in collective action litigation.

31.   The collective action mechanism is superior to the other available methods for a fair and

      efficient adjudication of this controversy. The expenses, costs, and burden of litigation

      suffered by individual members of the class in a collective action are relatively small in

      comparison to the expenses, costs, and burden of litigation of individual actions, making it

      virtually impossible for the members of the class to individually seek address for the

      wrongs done to them.

32.   Plaintiff and class members have suffered, and will continue to suffer, irreparable damage

      from the unlawful policies, practices, and procedures implemented by Defendant.

                                                7

Case 3:20-cv-00452-CLC-DCP Document 1 Filed 10/26/20 Page 7 of 10 PageID #: 7
                               COUNT I
            FAIR LABOR STANDARDS ACT VIOLATIONS – OVERTIME

33.   Plaintiff, on behalf of himself, individually, and on behalf of himself and other members

      of the delivery driver class, repeats and re-alleges Paragraphs 1 through 32 above as if they

      were set forth herein.

34.   At all times relevant herein, Defendant has been an employer engaged in interstate

      commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

35.   At all times relevant herein, Defendant employed Plaintiff and class members as

      “employees” within the meaning of the FLSA.

36.   Defendant had a common plan, policy, and practice of willfully failing to pay Plaintiff and

      class members the applicable FLSA overtime rates of pay (at not less than one and one-

      half times their regular hourly rate of pay) for all hours worked over forty (40) per week

      within weekly pay periods during all times relevant, as previously described.

37.   At all times relevant herein, Defendant has had actual knowledge of failing to pay Plaintiff

      and class members fully for all hours worked in excess of forty (40) per week at the

      applicable FLSA overtime rates of pay.

38.   The unpaid overtime claims of Plaintiff and class members are unified through a common

      theory of Defendant’s FLSA Violations.

39.   Defendant acted willfully, and without a good faith basis, in is failure to pay Plaintiff and

      class members overtime compensation for all hours worked over forty (40) per week within

      applicable weekly pay periods during all times relevant to this action.

40.   As a result of Defendant’s willful failure to compensate Plaintiff and class members fully

      at the applicable overtime rates of pay for all hours worked in excess of forty (40) within




                                                8

Case 3:20-cv-00452-CLC-DCP Document 1 Filed 10/26/20 Page 8 of 10 PageID #: 8
           applicable weekly pay periods, it has violated (and continues to violate) the FLSA, 29

           U.S.C. § 255(a).

41.        Due to Defendant’s willful FLSA violations and lack of a good faith basis, as described

           above, Plaintiff and class members are entitled, and hereby seek, to recover from Defendant

           compensation for unpaid overtime wages, an additional equal amount as liquidated

           damages, as well as interest, reasonable attorneys’ fees, costs, and disbursements relating

           to this action for the three-year statutory period under the FLSA, 29 U.S.C. § 216(b).

                                       PRAYER FOR RELIEF

           WHEREAS, Plaintiff, individually, and on behalf of himself and all other similarly situated

members of the putative class, request this Court to grant the following relief against Defendant:

      A.    Designation of this cause as a collective action on behalf of the putative class and

            promptly issue notice pursuant to 29 U.S.C. § 216(a), apprising respective class members

            of the pendency of this action and permitting other members of the respective classes to

            assert timely FLSA claims in this action by filing individual consents under 29 U.S.C. §

            216(b);

      B.    On Count I, an award of compensation for unpaid overtime hours to Plaintiff and

            members the class.

      C.    On Count I, an award of liquidated damages to Plaintiff and members of the class;

      D.    On Count I, an award of prejudgment and post-judgment interest (to the extent liquidated

            damages are not awarded) at the applicable legal rate to Plaintiff and members of the

            class;




                                                    9

Case 3:20-cv-00452-CLC-DCP Document 1 Filed 10/26/20 Page 9 of 10 PageID #: 9
    E.    On Count I, an award of costs, expenses, and disbursements relating to this action

          together with reasonable attorneys’ fees and expert fees to Plaintiff and other members

          of the class;

    F.    On Count I, a ruling that the three-year statutory period for willful violations under the

          FLSA shall apply in this action, and

    G.    Such other general and specific relief as this Court deems just and proper.

                                     JURY TRIAL DEMAND

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a TRIAL

 BY JURY on all issues so triable.

 Dated: October 26, 2020.                     Respectfully Submitted,

                                              /s/Gordon E. Jackson
                                              Gordon E. Jackson (TN BPR #08323)
                                              J. Russ Bryant (TN BPR #33830)
                                              Robert E. Turner, IV (TN BPR #35364)
                                              Nathaniel A. Bishop (TN BPR #35944)
                                              JACKSON, SHIELDS, YEISER, HOLT
                                              OWEN & BRYANT
                                              Attorneys at Law
                                              262 German Oak Drive
                                              Memphis, Tennessee 38018
                                              Tel: (901) 754-8001
                                              Fax: (901) 759-1745
                                              gjackson@jsyc.com
                                              rbryant@jsyc.com
                                              rturner@jsyc.com
                                              nbishop@jsyc.com

                                              Attorneys for Named Plaintiff, on behalf of
                                              himself and all other similarly situated current
                                              and former employees




                                                 10

Case 3:20-cv-00452-CLC-DCP Document 1 Filed 10/26/20 Page 10 of 10 PageID #: 10
